Pbk Ctjbiam,
The first two assignments of errors relate to the action of the ■court below in certiorari proceedings which terminated in a judgment on December 8, 1898. The other two relate to the *64action of the court in another case, in which judgment had been entered against the defendant upon a confession contained in a lease.
1. These two proceedings could not be brought up for review by one appeal. Moreover the judgment in the first mentioned case was entered more than six months before the appeal was taken. Therefore the regularity of the proceedings in that case could not be inquired into, even if the objection based on the attempt to join two separate and independent proceedings. in one appeal were disregarded.
2. The rule to show cause in the second proceeding (No. 105, September term, 1899), is not very clear in its terms. But treating it as a rule to show cause why the judgment, as well as the execution issued upon it, should not be set aside, and assuming, for present purposes, that the Act of May 20, 1891, P. L. 101, gave the defendant a right to appeal from the order discharging the rule, we find nothing in the record or in the evidence to justify a reversal. The judgment and execution were regular, and there was no such proof that the execution of the lease was procured by fraud or duress as- would have justified the court in opening the judgment, much less in striking it off. All that need be said on that subject is contained in the opinion of the learned judge of the court below.
The order discharging the rule to show cause why the proceedings should not be set aside, etc., is affirmed, and the appeal, dismissed at the costs of the appellant.